
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.52


SUBCONTRACT AGREEMENT

SUBCONTRACTOR:   SUBCONTRACT NUMBER: MRAP- GDLS-5031 General Dynamics Land
Systems, Inc.    
ADDRESS: 38500 Mound Road
 
CONTRACT TYPE: FFP Sterling Heights, MI 48310-3200    

INTRODUCTION

        This Firm Fixed Price (FFP) Subcontract Agreement, effective as of
September 6, 2007 is made between Force Protection Industries, Inc. (hereinafter
known as FPII), and General Dynamics Land Systems, Inc. (hereinafter known as
the "Subcontractor"). The effort to be performed by the Subcontractor under this
Agreement will be in support of FPII's Prime Contract Number (Prime #
M67854-07-D-5031), with the U.S. Government. The Subcontract Agreement shall
cover goods and/or services including, delivery of vehicles and services called
up under individual delivery orders and in addition but not limited to Contract
Administration and Revenue Management as defined in Attachment #1, Statement of
Work.

        The Subcontract Agreement consists of the signature page and the
following sections:

Section A:   Definitions Section B:   Supplies or Services and Prices Section C:
  Description/Specifications/Work Statement Section D:   Deliveries or
Performance Section E:   Subcontract Administration Data Section F:   Special
Provisions Section G:   General Provisions Attachment 1:   Statement of Work
Attachment 2:   Confidentiality/Proprietary Data Agreement

        Each Party acknowledges having read this entire Subcontract Agreement
and with the full power and authority to execute this subcontract, agrees to
perform in accordance with the terms and conditions contained herein.

Force Protection Industries, Inc.   Subcontractor: General Dynamics Land
Systems, Inc.
Name:
 
Otis Byrd
 
Name:
 
Jeremy Pohlman
Signature:
 
/s/ OTIS BYRD


--------------------------------------------------------------------------------


 
Signature:
 
/s/ JEREMY POHLMAN


--------------------------------------------------------------------------------

Title:   Director of Contracts   Title:   Sr. Contract Representative Date:  
September 10, 2007   Date:   September 10, 2007

SECTION A—DEFINITIONS

        The term "Prime Contract" means the government Prime Contract between
FPI and the United States of America (herein called the "Government").

        For the purposes of the "Changes" provision hereof the term
"specifications" shall include the Statement of Work.

        The terms "Subcontract", "Agreement" or "subcontract" are
interchangeable and mean "Subcontract Agreement".

--------------------------------------------------------------------------------



SECTION B—SUPPLIES OR SERVICES AND PRICES/COSTS

B.1. SCOPE OF SUBCONTRACT

        FPII will issue and GDLS will accept Purchase Orders for GDLS' Workshare
in accordance with Workshare Agreement(s) issued by the Force Dynamics Board of
Directors in support of Prime Contract M67854-07-D-5031. In addition,
Subcontractor will provide services as outlined in Attachment 1, Statement of
Work. Other products and or services will be issued in accordance with
clause H.1.

B.2. LETTER AGREEMENTS

        This Subcontract Agreement incorporates by reference the following
Letter Agreements regarding Subcontractor's Workshare in support of the Prime
Contract:

M678540-7-D-5031 DO 0001   Reference FPII Letter FP07-033 dated February 5, 2007
M678540-7-D-5031 DO 0002   Reference FPII Letter FP07-220 dated July 12, 2007
M678540-7-D-5031 DO 0003   Reference FPII Letters FP07-145 and FP07-293 dated
May 10, 2007 and August 29, 2007 respectively M678540-7-D-5031 DO 0004  
Reference FPII Letters FP07-213 and FP07-294 dated June 9, 2007 and August 29,
2007 respectively M678540-7-D-5031 DO 0005   Reference FPII Letter FP07-275
dated August 20, 2007

SECTION C—DESCRIPTIONS/SPECIFICATIONS/WORK STATEMENT

C.1. Description

        The Subcontractor, as an independent contractor, and not as an agent,
servant or employee of FPII having special knowledge and techniques possessed by
and available to the Subcontractor, shall furnish all management personnel,
materials, equipment and data to provide the products and services outlined in
clause B.1 in accordance with the provisions of this subcontract.

SECTION D—PRESERVATION PACKAGING AND PACKING AND SHIPPING INFORMATION

D.1. Packaging and Marking Instructions

        Packaging and marking shall be in accordance with standard commercial
practice for domestic shipment, as set forth in the Uniform Freight
Classification for commercial practice, or as stated in Purchase Orders issued
pursuant to this Subcontract Agreement to assure arrival at destination in
serviceable condition.

        The Subcontractor shall comply with FPII's part numbering, labeling, and
special packing requirements for all goods delivered under individual Purchase
Orders. Exterior of the containers(s) shall bear the Subcontractor's name and
address (as consignor), Purchase Order number, FPII designated part number, and
FPII's name and address (as consignee).

D.2. Delivery of Product

        The Subcontractor shall deliver the goods and perform the services at
the location specified by FPII and according to the delivery schedule made a
part of the Purchase Order. Unless otherwise specified in the Purchase Order the
goods are sold FOB destination.

2

--------------------------------------------------------------------------------



SECTION E—INSPECTION AND ACCEPTANCE

        This Subcontract Agreement incorporates the following clauses by
reference, either in the text or as provided in the attachments, with the same
force and effect as if they were given in full text.

FAR 52.246-2   Inspection of Supplies-Fixed Price (Aug 1996) FAR 52.246-4  
Inspection of Services- Fixed Price (Aug 1996)

        In the event Government source inspection is required by any Purchase
Order issued under this Subcontract Agreement the following clause is
applicable:

        Government Source Inspection is required prior to shipment of the
product from your facility. Upon receipt of the Purchase Order, promptly notify
and furnish a copy to the Government Representative who normally services your
plant, or if none, to the nearest defense Contract management Agency office. In
the event the Representative or Office can not be located, FPII's Contract
representative should be notified immediately.

E.1. Responsibility for Inspection

        Unless otherwise specified in the Purchase Order, the Subcontractor is
responsible for the performance of all inspection requirements specified herein.
The Subcontractor may use his own or any other facility suitable for the
performance of the inspection requirements, unless disapproved by FPII. FPII
reserves the right to perform or witness any of the inspections or tests
identified in the Purchase Order, Statement of Work or specification.

E.2. Responsibility for Compliance

        The Subcontractor shall provide and maintain an effective inspection and
quality assurance system for the goods or services delivered under this
Subcontract Agreement in accordance with ISO 9000-2000 or equivalent Quality
System.

E.3. FPII Verification

        All quality assurance operations performed by the Subcontractor may be
subject to FPII verification at scheduled intervals. Verifications shall consist
of (a) surveillance of the operation to determine that practices, methods, and
procedures of the Subcontractor's written quality assurance system plan are
being properly applied, (ISO 9000-2000) or equivalent and (b) FPII product
inspection to measure the quality of the product offered to FPII for acceptance.
Deviation from the prescribed or agreed upon procedures or instances of poor
practices which might have adverse effect on the product shall immediately be
called to the attention of the Subcontractor.

E.4. Inspection Equipment

        Unless otherwise specified in the Purchase Order, the Subcontractor is
responsible for the provision and maintenance of all inspection equipment
necessary to assure that the product offered for FPII acceptance conforms to the
Purchase Order requirements. If no other calibration specification or
requirement is identified in the Purchase Order, then the inspection equipment
shall be calibrated per the suggested manufacturer's guidelines.

E.5. Material Certification

        The Subcontractor shall provide all required material certification
applicable to the goods provided hereunder. Lack of such certification shall be
deemed to be a substantial nonconformity permitting FPII to reject the goods.

3

--------------------------------------------------------------------------------




E.6. Reserved

E.7. Inspection

        FPII and its customer may inspect and test material, work in process and
supplies at all times and places, during manufacture and otherwise. FPII
inspection may, in its sole discretion, include physical, visual and/or
mechanical review, as well as any documentation necessary to substantiate the
meeting of quality requirements or specific requirements set forth in the
Subcontract Agreement or applicable purchase order. If inspection and test are
made on Subcontractor's premises, Subcontractor, without additional charge,
shall provide reasonable facilities and assistance for the safety and
convenience of the inspectors in performing their duties. Inspections and test
by FPII shall be performed in such manner as not to delay the work unduly.

        The inspection, review or approval by FPII of any work, or of any
drawing, design, or other document, will not be deemed to relieve Subcontractor
of any of its obligations under any purchase order, or to constitute a waiver of
any defects or nonconformities. The acceptance by FPII of any goods or services
under any purchase order will not be deemed to limit or affect any warranty or
right of indemnity granted by Subcontractor under such purchase order, these
terms and conditions or otherwise.

        Except as otherwise agreed in writing, all shipments and supplies
furnished under this Subcontract Agreement shall be subject to final inspection
and acceptance by the United States Government (USG) as set forth in the
Purchase Order notwithstanding any previous source inspection or acceptance, or
any prior payment by FPII, or any prior inspection of any type.

E.8. Responsibility For Supplies

        Except as specifically otherwise provided in this Subcontract Agreement,
Subcontractor shall be responsible for supplies meeting the requirements of this
Subcontract Agreement until final inspection and acceptance thereof by the USG,
and shall bear all risks as to rejected supplies or supplies requiring
correction after notice of rejection notwithstanding any prior acceptance.

E.9. Acceptance

        Final inspection and acceptance of the Subcontractor's product shall be
conducted by the USG as specified in the Purchase Order. The USG at its option,
may reject or require prompt correction (in place or elsewhere), of any supplies
or services which are, defective in material or workmanship or otherwise fail to
meet the drawings, designs, statement of work, specifications or other technical
documents, or other requirements of this Subcontract. If Subcontractor fails
promptly to remove such supplies and to proceed promptly to replace or correct
them, FPII may replace or correct such supplies at the expense of Subcontractor
including any excess cost. Subcontractor shall not again tender rejected or
corrected supplies unless Subcontractor discloses the former tender and
rejection or requirement of correction.

SECTION F—PERFORMANCE

        This Subcontract Agreement incorporates the following clause by
reference:

FAR 52-242-17   Government Delay of Work (APR 1984) FAR 52-246-16  
Responsibility for Services (APR 1984)

4

--------------------------------------------------------------------------------



F.1. Period of Performance

        All work under this Subcontract is to be performed in accordance with
the requirements of subcontract or modifications issued pursuant to this
Subcontract Agreement. The term of this Subcontract Agreement shall be from the
effective date of this Subcontract Agreement through the completion of Prime
Contract M67854-07-D-5031.

F.2. Place of Performance

        The principal places of performance of this Subcontract are: Lima, Ohio;
Sterling Heights Michigan; Shellby, Michigan; and Anniston, Alabama.

SECTION G—SUBCONTRACT ADMINISTRATION DATA

G.1. Technical and Contractual Representatives

        The following authorized representatives are hereby designated for this
Subcontract:

        Contractor:

Technical: Kelly Campbell, 843-740 -7015 ext. 313; Kelly.Campbell@
forceprotection.net
Contractual: Otis Byrd, 843-740-7015 ext. 283; otis.byrd@forceprotection.net

        Subcontractor:

Technical: Don Kotchman, 586-825-7901 kotchman@gdls.com
Contractual: Jeremy Pohlman, 586-825-5852 pohlmanj@gdls.com

G.2. Contacts

        Correspondence with FPII or Subcontractor which affects the Subcontract
ceilings, labor rates, schedule, statement of work or other subcontract terms
and conditions shall be made with the authorized contractual representative. No
changes to this Subcontract will be binding upon FPII or the subcontractor
unless incorporated in a written modification to the Subcontract and signed by
FPII's and Subcontractor's contractual representative.

        All effort authorized shall be performed under the direction of FPII's
authorized representative. When, in Subcontractor's opinion, such direction
constitutes a change to the Subcontract Agreement, FPII's contractual
representative shall be notified immediately for authorization of such change.
Until FPII's contractual representative grants such authorization, Subcontractor
shall perform in accordance with the Subcontract Agreement, as written.

        FPII's authorized representative is responsible for day-to-day
clarifications and guidance, as may be required within the scope of the
Subcontract Agreement. All written communications, however, shall be transmitted
through FPII's and the Subcontractor's designated Contract Representatives.

        All commitments hereunder (subsequent to execution of this Subcontract)
shall be made through the respective parties' Contract Representatives. No
verbal or written request, notice, authorization, direction or order received by
the Subcontractor shall be binding upon either Party, or serve as the basis for
a change in the Subcontract value or any other provision of this Subcontract,
unless issued and receipt is confirmed by both parties' Contract
Representatives.

        Subcontractor shall immediately notify FPII's Contract Representative
whenever a verbal or written change notification has been received from FPII
which would affect any of the terms, conditions, cost, schedules, and/or any
other provision in this Subcontract. The Subcontractor is not authorized to
perform work pursuant to change or modification unless both parties' Contract
Representatives executes a modification to the subcontract.

5

--------------------------------------------------------------------------------



G.3. Payment Terms

        Payment for the performance of Subcontractor's workshare in support of
the Prime Contract will be made to Subcontractor as defined in the Attachment 1
Statement of Work. All other payments will be net 30 days or as mutually agreed
to by the parties.

G.4. Submission of Vouchers

        Notwithstanding any other provision, the Subcontractor invoice shall be
mailed monthly to:

Force Protection Industries Inc.
9801 HWY 78
Ladson, SC 29456
Attn: Gary Papp

        Each invoice shall contain the Purchase Order number, quantity of items
delivered and accepted by FPII, and the agreed upon purchase price per unit. The
purchase price shall not be increased without prior written consent by the FPII
Contract Representative.

SECTION H—SPECIAL PROVISIONS

H.1. Ordering Additional Products and/or Services

(a)Any products and/or services other than Purchase Orders for Subcontractor's
Workshare in support of the Prime Contract shall be ordered by issuance of
subcontract modifications as mutually agreed upon by the Parties.

(b)All subcontract modifications are subject to the terms and conditions of this
Agreement. In the event of conflict between a subcontract modification and the
Subcontract Agreement, this Agreement shall control.

H.2. Subcontract Modification Requirements

(a)Subcontractor must acknowledge receipt of proposed subcontract modification
within five (5) working days. FPII will accept written notification of
acknowledgement. Email is sufficient for written notification.

(b)Each subcontract change modification will require a proposal from the
Subcontractor. The Subcontractor's proposal will constitute a firm offer to do
the work requested and will include the following:

1)Labor Costs, (Cost and Pricing Data will be provided to the appropriate USG
agency).

2)Other Direct Costs (ODCs)

3)Travel Cost, including destination, number of people, number of days, airfare,
per diem, car rental and other charges

4)Priced Bill of Materials.

5)Miscellaneous Other Direct Charges.

6)Consultants—not applicable unless without previous written approval.

7)Profit/Fee.

8)Cost of preparing the proposal.

6

--------------------------------------------------------------------------------





H.3. Subcontract modification preparation

        An FPII subcontract modification will include, at a minimum, the
following:

(a)Reference to this Agreement

(b)Type of Delivery (i.e., completion or term)

(c)Statement of Work

(d)Performance Schedule

(e)Reference to Subcontractor's Proposal

(f)Place of Delivery or Performance

(g)FPII Technical Monitor for the order

(h)Any special provisions that may apply (e.g., Government Furnished Property,
safety requirements, security requirements, metrics for the measurement of
performance, a quality assurance surveillance plan (QASP), etc.)

(i)A separate unique subcontract modification number

(j)FPII project number reference for invoicing and reporting purposes

H.4. Unpriced Orders

        FPII reserves the right to issue "unpriced orders" with a mutually
agreed to Not-to-Exceed amount, pending negotiation. Subcontractor shall begin
work on receipt of such an unpriced order and submit any proposal required in
accordance with the schedule therein. The Subcontractor shall have no obligation
to continue performance beyond the Not-to-Exceed amount. Should both parties
agree to the acceptance of unpriced orders, the following FAR clauses are
incorporated herein by reference:

52.216-23   Execution and Commencement of Work (Apr 1984)—Full text to be
provided in the Not-To-Exceed Purchase Order 52.216-24   Limitation of
Government Liability (Apr 1984)—Full text to be provided in the Not To-Exceed
Purchase Order 52.216-25   Contract Definitization (Oct 1997)—Full text to be
provided in the Not-To-Exceed Purchase Order 52.216-26   Payments of Allowable
Costs Before Definitization (Dec 2002) 52.232-16   Progress Payments, Alternate
II (Apr 2003) 52.244-2   Subcontract (Cost-Reimbursement and Letter Contracts
(Apr 1998)

        Special invoicing requirements for these types of orders will be
provided for on the individual subcontract modification.

        Each subcontract modification shall be considered to have been
separately funded. Subcontractor shall not use unexpended funds from one order
for performance of any other order, unless each such order shall have been
modified by FPII in writing. Subcontractor shall not be reimbursed, nor is the
Subcontractor obligated to incur, expenditures in excess of any individual
subcontract modification's stated Not-to-Exceed amount or, if not fully funded,
the subcontract modification's funded amount.

        Each subcontract modification issued hereunder shall be invoiced
separately and shall comply with the invoicing requirements of this Agreement.

7

--------------------------------------------------------------------------------




H.5. Subcontractor Liability

        The Subcontractor hereby agrees and acknowledges that it shall be liable
to FPII for all costs not reimbursed by the Government which FPII incurs as the
result of the Subcontractor's negligence in performing this Subcontract
Agreement in accordance with its terms

        FPII shall have the right to terminate the Subcontract Agreement on the
same terms as set forth in the Government Termination clauses of the Prime
Contract.

H.6. Notice to FPII of Delays

        If the Subcontractor encounters difficulties in meeting performance
requirements, anticipates difficulty in complying with this Subcontract's
schedule or dates, or has knowledge that any actual or potential situation is
delaying or threatens to delay the timely performance of this Subcontract, the
Subcontractor shall immediately notify FPII in writing, giving pertinent
details.

H.7. FURNISHED PROPERTY/FACILITIES AND/OR SERVICES

        Any property and/or facilities furnished by the Government or FPII will
be specified in the individual subcontract modification. Property administration
shall be conducted in accordance with FAR 45.5 requirements. When engaged in
performance on Government premises, Subcontractor shall be liable for the loss
or destruction of, or damage to, the Government property and facilities provided
in accordance with FAR 45.5.

H.8. Status Reviews

        FPII's Representative may conduct informal reviews with the
Subcontractor to monitor progress. The objective of these reviews is to provide
FPII visibility of Subcontractor's performance and progress and to identify
potential problems and allow institution of corrective action in a timely manner
to preclude schedule delays or cost impacts.

H.9. Customer Meetings

        Meetings may be held between FPII and its customer, at which time
Subcontractor's attendance may be required. In addition, preparatory meetings
may be held between FPII and Subcontractor prior to the scheduled customer
meeting. Subcontractor agrees to attend and participate in such meetings and
preparatory meetings, as necessary, when so requested by FPII.

H.10. Security Requirements

        It is contemplated that some work to be performed under this subcontract
may involve access to and handling of classified material up to and including
SECRET. Accordingly, the Subcontractor will be required to have or obtain a
Facility Security Clearance, provide storage capability, and obtain Security
Clearances on Subcontractor personnel required to have such clearance to perform
their job under this Subcontract Agreement.

        No costs to obtain security clearances have been included in the
Subcontract Agreement. In the event the Government charges Subcontract to obtain
security clearance, Subcontractor shall be entitled to an equitable adjustment.

H.11. Disclosure

        FPII or the Subcontractor shall not disclose information concerning work
under this Subcontract to any third party, unless such disclosure is necessary
for the performance of the Subcontract effort. No news release, public
announcement, denial or confirmation of any part of the subject matter of this

8

--------------------------------------------------------------------------------




Subcontract or any phase of any program hereunder shall be made without prior
mutual written consent of FPII and the subcontractor. The restrictions of this
paragraph shall continue in effect upon completion or termination of this
Subcontract for such period of time as may be mutually agreed upon in writing by
the parties. In the absence of a written established period, no disclosure is
authorized.

H.12. Insurance

A.The Subcontractor certifies to FPII, by signing this Subcontract Agreement
that he has and will maintain the types of insurance and the minimum amount of
coverage listed below:


 
  Type of Insurance   Minimum Amount   (i)   Workmen's Compensation and all
occupational disease as required by State Law         (ii)   Employer's
Liability including all occupational disease when not so covered in Workmen's
Compensation above   $ 1,000,000 per accident   (iii)   General Liability
(Comprehensive) Bodily Injury per occurrence   $ 2,000,000   (iv)   Automobile
Liability (Comprehensive)             Bodily Injury per person   $ 1,000,000    
  Bodily Injury per occurrence   $ 2,000,000       Property damage per accident
  $ 1,000,000  

        Upon request by FPII, Subcontractor shall furnish a certificate of
insurance reasonably satisfactory to FPII to evidence these coverage's naming
FPII as an additional insured and providing 30 days written notice of
cancellation or material change. Additionally, Subcontractor waives any and all
subrogation rights against FPII on behalf of it and its insurers.

B.All persons assigned duties or performing work for the Subcontractor under
this Subcontract Agreement shall at all times and for all purposes in
performance of said work be considered employees or agents of the Subcontractor.
Payment of Federal and State Social Security or any other form of payroll taxes
or deductions with respect to such employees shall be the responsibility of the
Subcontractor. The Subcontractor, in all matters relating to this Subcontract
Agreement, shall be acting as an independent contractor.

C.The Parties, at their own expense, shall comply with such laws and assume all
obligations implied by any one or more of such laws with respect to this
Subcontract Agreement. Further the Parties agree to hold each other harmless for
any injury or liability incurred by the Subcontractor or its employees caused by
negligence or wrongful acts of it or its employees.


H.13. Incorporation of Specifications and Publications by Reference

        All specifications and publications listed or otherwise cited in this
subcontract, whether or not they are attached thereto, are incorporated by
reference and have the same force and effect as if set forth in full text.

H.14. Subcontractor Certification

        The certifications and representations made by the Subcontractor which
are contained in the documents entitled, "Representations, Certifications, and
,Other Statements of Offeror's," and the "Small, Small Disadvantaged, and Women
Owned Small Business Subcontracting Plan," if applicable, are hereby
incorporated by reference. FPII has relied upon the above identified
certifications and representations made by the Subcontractor in issuing this
Subcontract. The Subcontractor agrees to

9

--------------------------------------------------------------------------------




promptly advise FPII should there be any change in status with respect to the
matters covered by such certifications and representations.

H.15. Subcontract Quick Close

        If appropriate, and circumstances permit the Subcontractor agrees to a
"Quick Close" of this subcontract agreement and/or individual subcontract
modification.

H.16. Conformity to Laws and Regulations

        Subcontractor agrees in the performance of this Subcontract to comply
with all federal, state and local regulations, rules and orders applicable to
this Subcontract including but not limited to the provisions of the Fair Labor
Standards Act of 1938, as amended and any applicable Executive Orders.

        Each Party represents that it will comply with all applicable export and
import laws and regulations during performance of this Subcontract Agreement,
including but not limited to, the U.S. Arms Export Control Act, as amended (22
U.S.C §§ 2751-2799), the International Traffic in Arms Regulations, as amended
(22 C.F.R Part 120 ct seq,), the Export Administration Regulations, as amended
(50 U.S.C §§ 2401-2420), and the U.S. Export Administration Regulations, as
amended (15 C.F.R § 730 et seq.). The Parties shall not export, disclose,
furnish or otherwise provide any article, technical data, technology, defense
service, or technical assistance of the other Party to any foreign person or
entity, whether within the U.S. or abroad, without obtaining, in advance,
(a) appropriate U.S. government export authorization, and (b) written approval
from the disclosing Party.

H.17. Assignment of Agreement

        This Subcontract shall be binding upon each of the parties hereto and
their respective successors. It may not be assigned in whole or in part by
either Party without the prior written consent of the other Party, except upon
the merger, consolidation, sale or other transfer of all or substantially all of
the assets of either Party.

H.18. Indemnification

(a)The Parties will defend, indemnify and hold each other harmless and their
affiliates, and their officers, agents, employees, successors and assigns,
against any claims, loss, damage or expense, including, without limitation,
payment of direct damages and expenses of defending claims, including attorneys'
fees. This duty to defend, indemnify and hold harmless extends to any suit,
claim, judgment or demand that may arise out of or in connection with either
Party's performance or nonperformance of the Subcontract Agreement, out of
either Party's breach of warranty, out of any defect in the supplies or
materials, out of any patent infringement or misappropriation of trade secrets,
or failure of either Party to pay royalties, or any other breach of either
Party's obligations hereunder, whether such claim or suit is based upon
contract, warranty, strict liability in tort, negligence, or other legal theory,
and also extends not only to "third party claims" but also to any direct loss
suffered by either Party. Either Party will inform the other Party of any claim
demand or suit asserted or instituted against it and, to the extent of that
Party's ability to do so, permit the other Party to defend the same or make
settlement in respect thereof.

Except as provided for in Paragraph H.32 below, in the event of breach of this
Subcontract Agreement by either Party, it is agreed that the remedy of the
non-breaching Party whether based upon contract, warranty, tort, negligence,
indemnity, strict liability or otherwise, shall be limited to the recovery of
direct costs demonstrably expended in performing its or their obligations under
this Subcontract Agreement. Neither Party shall have any liability to the other
for any special, incidental, indirect, punitive, exemplary or consequential
damages arising out of its performance or nonperformance of any obligation
hereunder, whether such liability is based upon contract, warranty, delay, tort,
negligence, indemnity, strict liability or otherwise

10

--------------------------------------------------------------------------------







(b)Subcontractor shall comply with the provisions of FAR 52.215-10, 52.215-11,
52.215-12, and 52.215-13 which are incorporated herein by reference to the
extent that such clauses are or become applicable to this Subcontract Agreement.
Subcontractor shall indemnify and hold harmless FPII from any amount, loss, and
expense, including interest assessed by the Government under 10 U.S.C. § 2306a,
by which this Subcontractor is determined by the Government to have been
defectively priced because of Seller's or Subcontractor's failure to comply with
such provisions. The rights of the parties hereunder shall survive completion or
termination of this Subcontract Agreement.

H.19. Infringement Indemnity

        In lieu of any other warranty by FPII or Subcontractor against
infringement, statutory or otherwise, it is agreed that the Subcontractor shall
defend at its expense any suit against FPII or its customers, based on a claim
that any supply item or service the Subcontractor furnished under this
Subcontract Agreement (With the exception of materials provided to Subcontractor
by FPII) or the normal use or sale thereof infringes any U.S. Letters patent or
copyright, and shall pay cost and damages finally awarded in any such suit,
provided that Subcontractor is notified in writing of the suit and given
authority, information, and assistance at Subcontractor's expense for the
defense of same. If the use or sale of said item is enjoined as a result of such
suit, Subcontractor, at no expense to FPII, shall obtain for FPII and its
customers the right to use and sell said item or shall substitute an equivalent
item acceptable to FPII and extend this patent indemnity thereto.

        Notwithstanding the foregoing paragraph, when this Subcontract Agreement
is performed under the Authorization and Consent of the U.S. Government to
infringe U.S. Patents, the Subcontractor's liability for infringement of such
patents in such performance shall be limited to the extent of the obligation of
FPII to indemnify the U.S. Government.

H.20. Proprietary Information

        The Parties agree that the Confidentiality/Proprietary Data Agreement
entered into between FPII and GDLS dated 15 March 2007 (Attachment 2) shall also
govern the protection of the information exchanged between the parties in
performance of this Subcontract.

H.21. Proprietary Rights

        Ownership of Intellectual Property including, but not limited to,
copyrights, patents, inventions resulting in work under this Subcontract
Agreement shall be governed in accordance with the provisions of the JV
Agreement dated 15 December 2007.

H.22. Equal Opportunity

        The Equal Opportunity clauses required by 41CFR 60-1.4(a)(7), 41CFR
60-250.5(a), and 41 CFR 60-741.5(a) are included for reference in this
Subcontract Agreement.

H.23. Disputes

        It shall be the obligation of the Subcontractor to exercise due
diligence to discover and to bring to the attention of FPII, at the earliest
possible time, any ambiguities, discrepancies, inconsistencies, or conflicts in
or between any of the technical or contractual provisions hereof.

        Any dispute arising under this Subcontract, which is not settled by
agreement of the parties shall be settled pursuant to the disputes clause of the
Joint Venture Agreement that established Force Dynamics LLC. Pending any
decision the Subcontractor shall proceed diligently with the performance of this
Subcontract as directed by FPII.

11

--------------------------------------------------------------------------------



        In cases where Purchase Orders under this Subcontract Agreement are
awarded in furtherance of the Government Prime Contract, if a decision relating
to the Prime Contract is made by the Contracting Officer and such decision is
also related to the Purchase Orders, said decision, if binding upon FPII under
the Prime Contract shall in turn be binding upon FPII and Subcontractor with
respect to such matter; provided, however, that if Subcontractor disagrees with
any such decision made by the Contracting Officer and FPII elects not to appeal
such decision, Subcontractor shall have the right reserved to FPII under the
Prime Contract with the Government to prosecute a timely appeal in the name of
FPII, as permitted by the contract or by law. Subcontractor shall bear its own
legal and related costs. If FPII elects not to appeal such decision, FPII agrees
to notify Subcontractor in a timely fashion after receipt of such decision and
to assist Subcontractor in its prosecution of any such appeal in every
reasonable manner. If FPII elects to appeal any such decision of the Contracting
Officer, FPII agrees to furnish Subcontractor promptly with a copy of such
appeal. Any decision upon appeal, if binding upon FPII, shall in turn be binding
upon Subcontractor pending any decision either by the Contracting Officer or on
appeal, Subcontractor shall proceed diligently with performance of the Purchase
Order.

        If, as a result of any decision or judgment which is binding upon
Subcontractor and FPII, as provided above, FPII is unable to obtain payment or
reimbursement from the Government under the Prime Contract for, or is required
to refund or credit to the Government, any amount with respect to any item or
matter for which FPII has reimbursed or paid Subcontractor, Subcontractor shall,
on demand, promptly repay such amount to FPII. Additionally, pending the final
conclusion of any appeal hereunder, Subcontractor shall, on demand, promptly
repay any such amount to FPII. FPII's maximum liability for any matter connected
with or related to this Subcontract Agreement which was properly the subject of
a claim against the Government under the Prime Contract shall not exceed the
amount of FPII's recovery from the Government.

        Subcontractor agrees to provide certification that data supporting any
claim made by Subcontractor hereunder is made in good faith and that the
supporting data is accurate and complete to the best of Subcontractor's
knowledge or belief, all in accordance with the requirements of the Contract
Disputes Act of 1978 (41 U.S.C. 601-613) and implementing regulations. If any
claim of Subcontractor is determined to be based on fraud or misrepresentation,
Subcontractor agrees to defend, indemnify and hold buyer harmless for any and
all liability, loss and cost or expense resulting there from.

H.24. General Relationship

        Subcontractor agrees that in all matters relating to this Subcontract it
shall be acting as an independent contractor and shall assume and pay all
undisputed liabilities and perform all obligations imposed with respect to the
performance of this Subcontract. Subcontractor shall have no right, power or
authority to create any obligation, expressed or implied, on behalf of FPII
and/or the Government and shall have no authority to represent FPII as an agent
unless whenever designated by this Agreement or any subcontract modification

H.25. Organizational Conflict of Interest

        It is understood by both Parties that neither Party is knowingly
adversely affected by organizational conflict of interest related to this
procurement as of the date of this Subcontract Agreement. The Parties agree that
should either Party determine, in its sole discretion, that an organizational
conflict of interest exists as a result of its further pursuit of the
procurement effort contemplated by this Agreement, this Subcontract Agreement
may be terminated at the request of either Party.

12

--------------------------------------------------------------------------------




H.26. RESERVED

H.27. Effect of Any Invalidity of Any Provision(s)

        The invalidity in whole or in part of any provision of this Subcontract
Agreement shall not affect the validity of any other provision(s) of this
Subcontract.

H.28. Taxes

        Unless otherwise provided herein, the price of the supplies/services
includes all applicable federal, state, and local taxes

H.29. FPII's Review and Approval

A.When review and approval of Subcontractor's work is necessary or required
under this Subcontract, the Subcontractor shall allow sufficient time for such
review and/or approval as may reasonably be required by FPII and/or the
Government. FPII shall advise Subcontractor of specific reasons for rejection of
any of Subcontractor's submissions for review/approval. FPII's notice of
approval, acceptability, concurrence, or release to proceed with the work shall
be construed only as acknowledgement that the course of action proposed by
Subcontractor appears reasonable and that Subcontractor may proceed to fulfill
its responsibility to perform services in full conformance with the requirements
of this Agreement

H.30. Rights in Data and Computer Software

        Unless otherwise set forth herein, all technical data and computer
software developed for the performance of this Subcontract shall be delivered to
FPII on the basis that the Government's rights thereto will be unlimited and
unrestricted respectively as defined in FAR/DFARS of the Prime Contract

H.31. Order of precedence

        In the event of an inconsistency in this Agreement, unless otherwise
provided herein, the inconsistency shall be resolved by giving precedence in the
following order as each section noted may have been modified:

(a)Purchase Orders (inclusive of the Letter Agreement(s) and FAR/DFARS
referenced therein)

(b)This Subcontract Agreement

(c)Attachments to this Subcontract Agreement

H.32. Liability

        Excepting any claims based on any infringement of proprietary rights, in
no event will either Party be liable for consequential damages of any kind,
including without limitation loss of profits or other incidental or special
damages whether due to or based upon delay, breach of contract, warranty, tort,
negligence or strict liability.

H.33. Invention Disclosures and Reports

        Prior to final payment and as a condition thereof, Subcontractor shall
submit to FPII all invention disclosures and reports if required by the U.S.
Government FPII is responsible for transmitting to the Government all such
information supplied by Subcontractor.

13

--------------------------------------------------------------------------------




H.34. Acceptance of Agreement

        This Agreement becomes a binding subcontract, subject to the terms and
conditions hereof, when executed by both Parties.

H.35. Entire Agreement

        Upon execution of this Subcontract, the Parties agree that the
provisions under this Subcontract including all documents incorporated herein by
reference, shall constitute the entire Agreement between the parties hereto and
supersede all prior agreements, relating to the subject matter hereof. This
Subcontract may not be modified or terminated orally, and neither modification
nor any claimed waiver of any of the provisions hereof shall be binding unless
in writing and signed by the Party against whom such modification or waiver is
sought to be enforced.

SECTION I—GENERAL PROVISIONS

GOVERNMENT FLOW DOWN PROVISIONS

        The following Federal Acquisition Regulations (FARs) and agency FAR
Supplement clauses are incorporated herein by reference and made a part hereof.
The FAR and FAR Supplement clauses are the versions in effect as noted in the
prime contract. Except as may be expressly otherwise provided below in each of
such clauses, "Contractor" shall mean "Subcontractor "; "Subcontractor" shall
mean "Subcontractor's subcontractor"; and "Contract" shall mean "this
Agreement." "Contracting Officer", "Government" and "Prime Contractor" shall
mean FPII". Except for those clauses having to do with Audits and Audit rights
and disclosure of financial and accounting data; the terms "Contracting Officer"
and "Government" shall remain Government entities.

        The Subcontractor, by accepting this Subcontract Agreement, hereby
represents, warrants and certifies that it is in compliance with the following
clauses and is, therefore, eligible for award.

14

--------------------------------------------------------------------------------



FAR Clauses Incorporated by Reference

Clause
  Title 52.202-1   Definitions (July 2004) 52.203-3   Gratuities (Apr 1984)
52.203-5   Covenant Against Contingent Fees (Apr 1984) 52.203-6   Restrictions
on Subcontractor Sales to the Government (July 1995) 52.203-7   Anti-Kickback
Procedures (July 1995) 52.203-8   Cancellation, Rescission, and Recovery of
Funds for Illegal Activity (Jan 1997) 52.203-10   Price or Fee Adjustment for
illegal or Improper Activity (Jan 1997) 52.203-12   Limitation on Payments to
Influence Certain Federal Transactions (Sept 2005) 52.204-4   Printed or Copied
Double-Sided on Recycled Paper (Aug 2000) 52.204-7   Central Contractor
Registration (Jul 2006) 52.209-6   Protecting the Government's Interest When
Subcontracting with Contractors Debarred, Suspended, or Proposed for Debarment
(Jan 2005) 52.211-5   Material Requirements (Aug 2000) 52.211-15   Defense
Priority and Allocation Requirements (Sept 1990) 52.215-2   Audit and Records
-Negotiation (June 1999) 52.215-8   Order of Precedence- Uniform Contract Format
(Oct 1997) 52.215-14   Integrity of Unit Prices (Oct 1997) 52.215-15   Pension
Adjustments and Asset Reversions (Oct 2004) 52.215-18   Reversion or Adjustment
of Plans for Postretirement Benefits (July 2005) 52.219-8   Utilization of Small
Business Concerns (May 2000) 52.219-9   Small Business Subcontracting Plan (Sep
2006) 52.219-9 AltII   Small Business Subcontracting Plan (Sep 2006) Alternate
II 52.219-16   Liquidated Damages—Subcontracting Plan (Jan 1999) 52.222-1  
Notice to the Government of Labor Disputes (Feb 1997) 52.222-3   Convict Labor
(June 2003) 52.222-4   Contract Work Hours and Safety Standards Act—Overtime
Compensation (Jul 2005) 52.222-19   Child Labor—Cooperation with Authorities and
Remedies (Jan 2006) 52.222-20   Walsh-Healey Public Contracts Act (Dec 1996)
52.222-26   Equal Opportunity (Apr 2002) 52.222-35   Affirmative Action for
Special Disabled and Vietnam Era Veterans (Dec 2001) 52.222-36   Affirmative
Action for Handicapped Workers (June 1998) 52.222-37   Employment Reports on
Special Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible
Veterans (Sept 2006) 52.223-3   Hazardous Material Identification and Material
Safety Data (Jan 1997) 52.223-5   Pollution Prevention and Right-to-Know
Information (Aug 2003) 52.223-6   Drug-Free Workplace (May 2001) 52.223-12  
Refrigeration Equipment and Air Conditioners (May 1995) 52.223-14   Toxic
Chemical Release Reporting (Aug 2003) 52.224-1   Privacy Act Notification (Apr
1984) 52.224-2   Privacy Act (Apr 1984) 52.225-13   Restrictions on Certain
Foreign Purchases (Feb 2006) 52.227-1   Authorization and Consent (July 1995)
52.227-2   Notice and Assistance Regarding Patent and Copyright Infringement
(Aug 1996) 52.227-21   Technical Data Declaration, Revision and Withholding of
Payment—Major Systems (Jan 1997) 52.227-22   Major System-Minimum Rights (June
1987) 52.229-3   Federal, State, and Local Taxes (Apr 2003) 52.232-1   Payments
(1984)

15

--------------------------------------------------------------------------------



Clause
  Title 52.232-8   Discounts For Prompt Payment (Feb 2002) 52.232-9   Limitation
on Withholding of Payments (Apr 1984) 52.232-11   Extras (Apr 1984) 52.232-17  
Interest (Jun 1996) 52.232-18   Availability of Funds (Apr 1984) 52.232-23  
Assignment of Claims (Jan 1986) 52.232-23 AltI   Assignment of Claims (Jan
1986)—Alternate I 52.232-25   Prompt Payment (Oct 2003) 52.232-32  
Performance-Based Payments (Feb 2002) 52.232-33   Payment by Electronic Funds
Transfer—Central Contractor Registration (Oct 2003) 52.233-1   Disputes (July
2002) 52.233-1 AltI   Disputes (Jul 2002)—Alternate I 52.233-3   Protest After
Award (Aug 1996) 52.242-13   Bankruptcy (July 1995) 52.242-15   Stop-Work Order
(Aug 1989) 52.242-17   Government Delay of Work (Apr 1984) 52.243-1  
Changes-Fixed Price ((Aug 1987) 52.243-7   Notification of Changes (Apr 1984)
52.244-2   Subcontracts (Aug 1998) 52.244-5   Competition in Subcontracting (Dec
1996) 52.244-6   Subcontracts for Commercial Items and Commercial Components
(Feb 2006) 52.245-2   Government Property (Fixed Price Contracts) (May 2004)
52.246-15   Certificate of Conformance (Apr 1984) 52.246-16   Responsibility for
Supplies (Apr 1984) 52.246-24   Limitation of Liability—High Value Items (Feb
1997) 52.247-48   F.O.B. Destination—Evidence of Shipment (Feb 1999) 52.247-55  
F.O.B. Point for Delivery of Government-Furnished Property (Jun 2003) 52.247-58
  Loading, Blocking, and Bracing of Freight Car Shipment (Apr 1984) 52.249-2  
Termination for Convenience of the Government (Fixed Price) (May 2004) 52.249-8
  Default (Fixed-Price Supply and Service) (Apr 1984) 52.251-1   Government
Supply Sources (Apr 1984) 52.253-1   Computer Generated Forms (Jan 1991)
52.252-2   Clauses Incorporated by Reference (Feb 1998)

DOD FAR Supplement Clauses Incorporated by Reference

16

--------------------------------------------------------------------------------



Clause
  Title 252.203-7001   Prohibition on Persons Convicted of Fraud or Other
Defense-Contract-Related Felonies (Dec 2004) 252.203-7002   Display of DoD
Hotline Poster (Dec 1991)—Required for contracts over $5M 252.204-7000  
Disclosure of Information (Dec 1991) 252.204-7003   Control of Government
Personnel Work Product (Apr 1992) 252-204-7004 AltA Central Contractor
Registration (52.204-7) Alternate A (Nov 2003) 252.205-7000   Provision of
Information to Cooperative Agreement Holders (Dec 1991) 252.209-7004  
Subcontracting with Firms that are Owned or Controlled by the Government Of a
Terrorist Country (Mar 1998) 252.211-7000   Acquisition Streamlining (Dec 1991)
252.219-7003   Small, Small Disadvantaged and Women-Owned Small Business
Subcontracting Plan (DOD Contracts) (Apr 1996) 252.219-7011   Notification to
Delay Performance (Jun 1998) 252.223-7004   Drug-Free Workforce (SEP 1988)
252.225-7001   Buy America Act and Balance of Payments Programs (Jun 2005)
252.225-7002   Qualifying Country Sources As Subcontractors (Apr 2003)
252.225-7013   Duty Free Entry (June 2005) 252.225-7040   Contractor Personnel
Authorized to Accompany U.S. Armed Forces Deployed Outside the United States
(Jun 2006) 252.227-7013   Rights in Technical Data—Noncommercial Items (Nov
1995) 252.227-7014   Rights in Noncommercial Computer Software and Noncommercial
Computer Software Documentation (Jun 1995) 252.227-7015   Technical
Data—Commercial Items (Nov 1995) 252.227-7016   Rights in Bid or Proposal
Information (Jun 1995) 252.227-7019   Validation of Asserted
Restrictions—Computer Software (Jun 1995) 252.227-7025   Limitation on Use or
Disclosure of Government-Furnished Information Marked With Restrictive Legends
(June 1995) 252.227-7027   Deferred Ordering of Technical Data or Computer
Software (Apr 1988) 252.227-7030   Technical Data-Withholding of Payment (Mar
2000) 252.227-7037   Validation of Restrictive Markings on Technical Data (Sept
1999) 252.243-7002   Requests for Equitable Adjustments (Mar 1998) 252.244-7000
  Subcontracts for Commercial Items and Commercial Components (Dod Contracts)
(Nov 2005) 252.245-7001   Reports of Government Property (May 1994) 252.246-7000
  Material Inspection and Receiving Report (Mar 2003) 252.247-7023  
Transportation of Supplies by Sea (May 2002) 252.249-7002   Notification of
Anticipated Program Termination or Reduction (Dec 1996)

17

--------------------------------------------------------------------------------



Attachment 1
Statement of Work

Contract Administration and Revenue Management/Invoicing Services
Statement of Work (SOW)

        The parties agree that the functions of Contract Administration and
Revenue Management/Invoicing Services for Prime Contract M67854-07-D-5031 which
are currently being provided by Force Protection Industries, Inc. (FPII) shall
be transferred to General Dynamics Land Systems, Inc. (GDLS) at no additional
cost to the subcontract between GDLS and FPII in support of the prime contract.
The transfer of these duties does not in any way transfer or assign contract
performance or responsibility from FPII to GDLS. Nor does this transfer increase
or decrease the contractual liabilities of FPII or GDLS. Either party may
terminate this SOW, in whole or in part, with 60 days prior written notice to
the other party.

A.GDLS will provide timely Contract Administration in support of Prime Contract
M67854-07-D-5031 and all resulting Delivery Orders and modifications. In this
capacity, and acting on behalf of FPII, GDLS will provide the lead in the
following areas:

1.Receipt and transmission of all formal contract communications with the PCO
and/or the ACO and any other customer agencies. GDLS will coordinate
correspondence with all associated parties, act as the customer interface, and
coordinate approvals and notifications pursuant to contract
actions/requirements. GDLS will electronically record distribute and track all
formal communications.

2.Receipt, coordination and response to all Government Requests for Quotes
(RFQ's) or Requests for Proposal (RFP's) and coordination and submittal of all
Proposals. GDLS will incorporate FPII inputs and GDLS inputs into all
Estimates/Proposal Submissions to the customer. FPII is responsible for timely
submittals of all required inputs.

3.Receipt and review of all delivery orders and contract modifications. FPII
will execute contractual documents which are binding on FPII. However, with
FPII's prior written approval, GDLS may execute contract actions on behalf of
FPII. The parties agree to develop a formal approval document to use for such
authorization purposes. However, for routine contract actions that do not impact
cost schedule or party liabilities an informal coordination via e-mail can be
provided by FPII to GDLS in lieu of a formal authorization. All such approvals
shall be provided to the GDLS contract representative via an FPII contract
representative.

4.Lead negotiations, subject to FPII's prior written approval, with all matters
involving the PCO or ACO. FPII will provide timely support as required.

5.FPII will provide contract support to GDLS as requested in the same manner
that GDLS currently provides such support to FPII. It is anticipated that FPII
will be providing a minimum of one full time head in support of prime contract
administration activities including by way of example drafting of letters and/or
correspondence, providing proposal inputs and CDRL input, supporting
negotiations, etc.

6.Tracking and submission of all Contract Deliverables. GDLS will incorporate
FPII inputs and GDLS inputs into all formal Contract Deliverables as required
under Attachment 3 of Prime Contract M67854-07-D-5031. FPII will be responsible
for forwarding all necessary inputs to GDLS 72 hours prior to the CDRL due date
to the customer. GDLS will provide advance notification to FPII Contracts
representative of all CDRL due dates.

Attachment 1-1

--------------------------------------------------------------------------------





        GDLS conduct of the above tasks is conditioned upon FPII securing a
modification from the USG recognizing GDLS as an additional authorized contract
interface on the prime contract.

B.GDLS will provide Revenue Management/Invoicing Services in support of Prime
Contract M67854-07-D-5031 and all resulting Delivery Orders and modifications.
In this capacity, and acting on behalf of FPII, GDLS will provide the lead in
the following areas:

1.Tracking invoices processed for all CLINS submitted on DD250s including
vehicle shipments, spares shipments, Field Service Representatives, etc.

2.Consolidating partner input, submitting invoices and tracking invoices for any
other non-DD250 billings such as performance based payments.

3.Correction, coordination, and follow-up of rejected invoices with the
Customer.

4.Providing cash disbursement allocations for receipts in to the FPII bank
account to allow payment to GDLS for their scope of work.

5.Coordination of billing processes and procedures between FPII, GDLS and the
subcontractors.

6.GDLS Revenue Management and Invoicing Services will not include the following:

a.Loading DD250's into MILPAC for vehicles delivered or services performed by
FPII or any of their subcontractors (excluding GDLS and their subcontractors).

b.Obtaining DCMA approval of the milestones achieved by FPII or their
subcontractors (excluding GDLS and their subcontractors).

7.The following information is required of FPII prior to GDLS' start of Revenue
Management and Invoicing Services:

a.FPII Federal Tax Identification Number (allows access to My Invoice).

b.Agreement with ACO allowing GDLS representative to act on behalf of FPII with
both DFAS and the ACO as required.

c.The purchase and support of MILPAC software to facilitate data interchange
between GDLS and FPII. Submission of a MILPAC generated FTP file and
accompanying attachments uniquely identified to the FTP file will be required
daily for upload into WAWF.

d.FPII shall disburse to GDLS, by end of the next business day of receipt, the
cash received for the GDLS billed Scope of Work.

Attachment 1-2

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.52

